Case 2:19-cv-02046-JFW-SK Document 1 Filed 03/19/19 Page 1 of 12 Page ID #:1


  1   Tanya E. Moore, SBN 206683
      MOORE LAW FIRM, P.C.
  2   332 North Second Street
      San Jose, California 95112
  3   Telephone (408) 298-2000
      Facsimile (408) 298-6046
  4   E-mail: service@moorelawfirm.com
  5   Attorneys for Plaintiff
      Cameron Shaw
  6
  7
  8
                            UNITED STATES DISTRICT COURT
  9
                          CENTRAL DISTRICT OF CALIFORNIA
 10
 11   CAMERON SHAW,               )                    No. 2:19-cv-02046
 12
                                  )
                Plaintiff,        )                    COMPLAINT ASSERTING DENIAL
 13
                                  )                    OF RIGHT OF ACCESS UNDER
           vs.                    )
                                  )                    THE AMERICANS WITH
 14                               )
      BEVERLY BLVD LEASECO, LLC                        DISABILITIES ACT FOR
      dba SOFITEL LOS ANGELES AT  )
 15                               )                    INJUNCTIVE RELIEF, DAMAGES,
 16
      BEVERLY HILLS; BEVERLY BLVD )                    ATTORNEYS’ FEES AND COSTS
      OWNERCO, LLC; LOS ANGELES   )
                                  )                    (ADA)
 17   MAISON, LLC dba LOS ANGELES )
      MAISON, INC.;               )
 18                               )
                                  )
 19             Defendants.       )
                                  )
 20                               )
                                  )
 21
 22                                        I. SUMMARY
 23          1.     This is a civil rights action by plaintiff CAMERON SHAW
 24   (“Plaintiff”) for discrimination at the building, structure, facility, complex,
 25   property, land, development, and/or surrounding business complex known as:
 26                 Sofitel Los Angeles at Beverly Hills
                    8555 Beverly Boulevard
 27
                    Los Angeles, CA 90048
 28                 (hereafter “the Facility”)


      Shaw v. Beverly Blvd LeaseCo, LLC, et al.
      Complaint
                                                  Page 1
Case 2:19-cv-02046-JFW-SK Document 1 Filed 03/19/19 Page 2 of 12 Page ID #:2


  1          2.     Plaintiff seeks damages, injunctive and declaratory relief, attorney
  2   fees and costs, against BEVERLY BLVD LEASECO, LLC dba SOFITEL LOS
  3   ANGELES AT BEVERLY HILLS; BEVERLY BLVD OWNERCO, LLC; and
  4   LOS ANGELES MAISON, LLC dba LOS ANGELES MAISON, INC.
  5   (hereinafter collectively referred to as “Defendants”), pursuant to Title III of the
  6   Americans with Disabilities Act of 1990 (42 U.S.C. §§ 12101 et seq.) (“ADA”)
  7   and related California statutes.
  8                                   II.     JURISDICTION
  9          3.     This Court has original jurisdiction under 28 U.S.C. §§ 1331 and
 10   1343 for ADA claims.
 11          4.     Supplemental jurisdiction for claims brought under parallel
 12   California law – arising from the same nucleus of operative facts – is predicated
 13   on 28 U.S.C. § 1367.
 14          5.     Plaintiff’s claims are authorized by 28 U.S.C. §§ 2201 and 2202.
 15                                         III.     VENUE
 16          6.     All actions complained of herein take place within the jurisdiction of
 17   the United States District Court, Central District of California, and venue is
 18   invoked pursuant to 28 U.S.C. § 1391(b), (c).
 19                                         IV.     PARTIES
 20          7.     Defendants own, operate, and/or lease the Facility, and consist of a
 21   person (or persons), firm, and/or corporation.
 22          8.     Plaintiff is substantially limited in his ability to walk, must use a
 23   wheelchair for mobility, and has substantially limited dexterity. Consequently,
 24   Plaintiff is “physically disabled,” as defined by all applicable California and
 25   United States laws, and a member of the public whose rights are protected by
 26   these laws.
 27   ///
 28   ///


      Shaw v. Beverly Blvd LeaseCo, LLC, et al.
      Complaint
                                                   Page 2
Case 2:19-cv-02046-JFW-SK Document 1 Filed 03/19/19 Page 3 of 12 Page ID #:3


  1                                        V.       FACTS
  2          9.     The Facility is open to the public, intended for non-residential use,
  3   and its operation affects commerce. The Facility is therefore a public
  4   accommodation as defined by applicable state and federal laws.
  5          10.    Plaintiff regularly travels to the area where the Facility is located,
  6   and visited the Facility on or about February 22-25, 2019 for the purpose of
  7   staying at the hotel while attending a conference. During his visit to the Facility,
  8   Plaintiff encountered the following barriers (both physical and intangible) that
  9   interfered with, if not outright denied, Plaintiff’s ability to use and enjoy the
 10   goods, services, privileges and accommodations offered at the Facility:
 11                 a)     Plaintiff called the hotel after reserving his room online to
 12                        confirm that he would be given a wheelchair-accessible room
 13                        with an accessible balcony. The staff assured him that he
 14                        would be assigned to such a room. However, when Plaintiff
 15                        arrived at the hotel, he found that the entrance to the balcony
 16                        of his guestroom had a large step up, which he was unable to
 17                        wheel over. Although there was a table and chairs on the
 18                        balcony, Plaintiff was unable to use them, which was
 19                        extremely disappointing as he had hoped to eat breakfast
 20                        there. Plaintiff’s fiancée called the front desk to inquire
 21                        whether there might be another guestroom with an accessible
 22                        balcony that they could move to, but she was told that all the
 23                        guestrooms had similar balconies with steps.
 24                 b)     The shower in Plaintiff’s guestroom was also not accessible.
 25                        Although it had a roll-in floor, there was no bench or chair,
 26                        and no grab bars. Plaintiff was unable to shower for the
 27                        entirety of his stay.
 28   ///


      Shaw v. Beverly Blvd LeaseCo, LLC, et al.
      Complaint
                                                  Page 3
Case 2:19-cv-02046-JFW-SK Document 1 Filed 03/19/19 Page 4 of 12 Page ID #:4


  1                 c)     Plaintiff was not able to transfer to the toilet in his guestroom
  2                        because it lacked properly configured and positioned grab
  3                        bars. He had to use his personal commode instead, which was
  4                        inconvenient.
  5                 d)     The door to Plaintiff’s guestroom was heavy, and there was a
  6                        refrigerator obstructing the maneuvering clearances at the
  7                        door on the inside of the room. At one point, Plaintiff was in
  8                        the room by himself and wanted to leave. He could not
  9                        operate his wheelchair joystick while simultaneously using
 10                        both hands to pull and hold the door open wide enough for his
 11                        wheelchair to get out. He found himself trapped in the room
 12                        and had to call the front desk to send a bellhop to let him out,
 13                        which was inconvenient and embarrassing.
 14                 e)     Plaintiff and his fiancée got massages at the SoSpa hotel spa
 15                        during their stay. The route of travel to the massage table
 16                        lacked sufficient clear width, and the massage tables had to be
 17                        pulled apart for his wheelchair to fit through, which was
 18                        embarrassing.
 19                 f)     The massage table did not adjust up and down to allow
 20                        Plaintiff to transfer from his wheelchair to the table. And, the
 21                        spa room had no grab bars. Plaintiff was unable to transfer to
 22                        the massage table by himself and had to be assisted onto the
 23                        table by spa staff, which was embarrassing.
 24          11.    The barriers identified in paragraph 10 herein are only those that
 25   Plaintiff personally encountered. Plaintiff is presently unaware of other barriers
 26   which may in fact exist at the Facility and relate to his disabilities. Plaintiff will
 27   seek to amend this Complaint once such additional barriers are identified as it is
 28   ///


      Shaw v. Beverly Blvd LeaseCo, LLC, et al.
      Complaint
                                                  Page 4
Case 2:19-cv-02046-JFW-SK Document 1 Filed 03/19/19 Page 5 of 12 Page ID #:5


  1   Plaintiff’s intention to have all barriers which exist at the Facility and relate to his
  2   disabilities removed to afford him full and equal access.
  3          12.    Plaintiff was, and continues to be, deterred from visiting the Facility
  4   because Plaintiff knows that the Facility’s goods, services, facilities, privileges,
  5   advantages, and accommodations were and are unavailable to Plaintiff due to
  6   Plaintiff’s physical disabilities. Plaintiff enjoys the goods and services offered at
  7   the Facility, and will return to the Facility once the barriers are removed.
  8          13.    Defendants knew, or should have known, that these elements and
  9   areas of the Facility were inaccessible, violate state and federal law, and interfere
 10   with (or deny) access to the physically disabled. Moreover, Defendants have the
 11   financial resources to remove these barriers from the Facility (without much
 12   difficulty or expense), and make the Facility accessible to the physically disabled.
 13   To date, however, Defendants refuse to either remove those barriers or seek an
 14   unreasonable hardship exemption to excuse non-compliance.
 15          14.    At all relevant times, Defendants have possessed and enjoyed
 16   sufficient control and authority to modify the Facility to remove impediments to
 17   wheelchair access and to comply with the 1991 ADA Accessibility Guidelines
 18   and/or the 2010 ADA Standards for Accessible Design. Defendants have not
 19   removed such impediments and have not modified the Facility to conform to
 20   accessibility standards. Defendants have intentionally maintained the Facility in
 21   its current condition and have intentionally refrained from altering the Facility so
 22   that it complies with the accessibility standards.
 23          15.    Plaintiff further alleges that the (continued) presence of barriers at
 24   the Facility is so obvious as to establish Defendants’ discriminatory intent. On
 25   information and belief, Plaintiff avers that evidence of this discriminatory intent
 26   includes Defendants’ refusal to adhere to relevant building standards; disregard
 27   for the building plans and permits issued for the Facility; conscientious decision
 28   to maintain the architectural layout (as it currently exists) at the Facility; decision


      Shaw v. Beverly Blvd LeaseCo, LLC, et al.
      Complaint
                                                  Page 5
Case 2:19-cv-02046-JFW-SK Document 1 Filed 03/19/19 Page 6 of 12 Page ID #:6


  1   not to remove barriers from the Facility; and allowance that Defendants’ property
  2   continues to exist in its non-compliant state. Plaintiff further alleges, on
  3   information and belief, that the Facility is not in the midst of a remodel, and that
  4   the barriers present at the Facility are not isolated or temporary interruptions in
  5   access due to maintenance or repairs.
  6                                    VI.    FIRST CLAIM
  7                           Americans with Disabilities Act of 1990
  8                         Denial of “Full and Equal” Enjoyment and Use
  9          16.    Plaintiff re-pleads and incorporates by reference the allegations
 10   contained in each of the foregoing paragraphs, and incorporates them herein as if
 11   separately re-pled.
 12          17.    Title III of the ADA holds as a “general rule” that no individual shall
 13   be discriminated against on the basis of disability in the full and equal enjoyment
 14   (or use) of goods, services, facilities, privileges, and accommodations offered by
 15   any person who owns, operates, or leases a place of public accommodation. 42
 16   U.S.C. § 12182(a).
 17          18.    Defendants discriminated against Plaintiff by denying Plaintiff “full
 18   and equal enjoyment” and use of the goods, services, facilities, privileges and
 19   accommodations of the Facility during each visit and each incident of deterrence.
 20                Failure to Remove Architectural Barriers in an Existing Facility
 21          19.    The ADA specifically prohibits failing to remove architectural
 22   barriers, which are structural in nature, in existing facilities where such removal
 23   is readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv).
 24          20.    When an entity can demonstrate that removal of a barrier is not
 25   readily achievable, a failure to make goods, services, facilities, or
 26   accommodations available through alternative methods is also specifically
 27   prohibited if these methods are readily achievable. Id. § 12182(b)(2)(A)(v).
 28   ///


      Shaw v. Beverly Blvd LeaseCo, LLC, et al.
      Complaint
                                                  Page 6
Case 2:19-cv-02046-JFW-SK Document 1 Filed 03/19/19 Page 7 of 12 Page ID #:7


  1          21.     Here, Plaintiff alleges that Defendants can easily remove the
  2   architectural barriers at the Facility without much difficulty or expense, and that
  3   Defendants violated the ADA by failing to remove those barriers, when it was
  4   readily achievable to do so.
  5          22.     In the alternative, if it was not “readily achievable” for Defendants
  6   to remove the Facility’s barriers, then Defendants violated the ADA by failing to
  7   make the required services available through alternative methods, which are
  8   readily achievable.
  9                      Failure to Design and Construct an Accessible Facility
 10          23.     Plaintiff alleges on information and belief that the Facility was
 11   designed and constructed (or both) after January 26, 1993 – independently
 12   triggering access requirements under Title III of the ADA.
 13          24.     The ADA also prohibits designing and constructing facilities for first
 14   occupancy after January 26, 1993, that aren’t readily accessible to, and usable by,
 15   individuals with disabilities when it was structurally practicable to do so. 42
 16   U.S.C. § 12183(a)(1).
 17          25.     Here, Defendants violated the ADA by designing and constructing
 18   (or both) the Facility in a manner that was not readily accessible to the physically
 19   disabled public – including Plaintiff – when it was structurally practical to do so.1
 20                           Failure to Make an Altered Facility Accessible
 21          26.     Plaintiff alleges on information and belief that the Facility was
 22   modified after January 26, 1993, independently triggering access requirements
 23   under the ADA.
 24          27.     The ADA also requires that facilities altered in a manner that affects
 25   (or could affect) its usability must be made readily accessible to individuals with
 26   disabilities to the maximum extent feasible. 42 U.S.C. § 12183(a)(2). Altering an
 27
 28   1
       Nothing within this Complaint should be construed as an allegation that Plaintiff is bringing
      this action as a private attorney general under either state or federal statutes.

      Shaw v. Beverly Blvd LeaseCo, LLC, et al.
      Complaint
                                                  Page 7
Case 2:19-cv-02046-JFW-SK Document 1 Filed 03/19/19 Page 8 of 12 Page ID #:8


  1   area that contains a facility’s primary function also requires making the paths of
  2   travel, bathrooms, telephones, and drinking fountains serving that area accessible
  3   to the maximum extent feasible. Id.
  4          28.    Here, Defendants altered the Facility in a manner that violated the
  5   ADA and was not readily accessible to the physically disabled public – including
  6   Plaintiff – to the maximum extent feasible.
  7                       Failure to Modify Existing Policies and Procedures
  8          29.    The ADA also requires reasonable modifications in policies,
  9   practices, or procedures, when necessary to afford such goods, services, facilities,
 10   or accommodations to individuals with disabilities, unless the entity can
 11   demonstrate that making such modifications would fundamentally alter their
 12   nature. 42 U.S.C. § 12182(b)(2)(A)(ii).
 13          30.    Here, Defendants violated the ADA by failing to make reasonable
 14   modifications in policies, practices, or procedures at the Facility, when these
 15   modifications were necessary to afford (and would not fundamentally alter the
 16   nature of) these goods, services, facilities, or accommodations.
 17                              Failure to Maintain Accessible Features
 18          31.    Defendants additionally violated the ADA by failing to maintain in
 19   operable working condition those features of the Facility that are required to be
 20   readily accessible to and usable by persons with disabilities.
 21          32.    Such failure by Defendants to maintain the Facility in an accessible
 22   condition was not an isolated or temporary interruption in service or access due
 23   to maintenance or repairs.
 24          33.    Plaintiff seeks all relief available under the ADA (i.e., injunctive
 25   relief, attorney fees, costs, legal expense) for these aforementioned violations. 42
 26   U.S.C. § 12205.
 27   ///
 28   ///


      Shaw v. Beverly Blvd LeaseCo, LLC, et al.
      Complaint
                                                  Page 8
Case 2:19-cv-02046-JFW-SK Document 1 Filed 03/19/19 Page 9 of 12 Page ID #:9


  1                                  VII. SECOND CLAIM
  2                                          Unruh Act
  3          34.    Plaintiff re-pleads and incorporates by reference the allegations
  4   contained in each of the foregoing paragraphs, and incorporates them herein as if
  5   separately re-pled.
  6          35.    California Civil Code § 51 states, in part, that: All persons within the
  7   jurisdiction of this state are entitled to the full and equal accommodations,
  8   advantages, facilities, privileges, or services in all business establishments of
  9   every kind whatsoever.
 10          36.    California Civil Code § 51.5 also states, in part that: No business
 11   establishment of any kind whatsoever shall discriminate against any person in
 12   this state because of the disability of the person.
 13          37.    California Civil Code § 51(f) specifically incorporates (by reference)
 14   an individual’s rights under the ADA into the Unruh Act.
 15          38.    Defendants’ aforementioned acts and omissions denied the
 16   physically disabled public – including Plaintiff – full and equal accommodations,
 17   advantages, facilities, privileges and services in a business establishment
 18   (because of their physical disability).
 19          39.    These acts and omissions (including the ones that violate the ADA)
 20   denied, aided or incited a denial, or discriminated against Plaintiff by violating
 21   the Unruh Act.
 22          40.    Plaintiff was damaged by Defendants’ wrongful conduct, and seeks
 23   statutory minimum damages of $4,000 for each offense.
 24          41.    Plaintiff also seeks to enjoin Defendants from violating the Unruh
 25   Act (and ADA), and recover reasonable attorneys’ fees and costs incurred under
 26   California Civil Code § 52(a).
 27   ///
 28   ///


      Shaw v. Beverly Blvd LeaseCo, LLC, et al.
      Complaint
                                                  Page 9
Case 2:19-cv-02046-JFW-SK Document 1 Filed 03/19/19 Page 10 of 12 Page ID #:10


   1                                    VIII. THIRD CLAIM
   2                  Denial of Full and Equal Access to Public Facilities
   3          42.    Plaintiff re-pleads and incorporates by reference the allegations
   4   contained in each of the foregoing paragraphs, and incorporates them herein as if
   5   separately re-pled.
   6          43.    Health and Safety Code § 19955(a) states, in part, that: California
   7   public accommodations or facilities (built with private funds) shall adhere to the
   8   provisions of Government Code § 4450.
   9          44.    Health and Safety Code § 19959 states, in part, that: Every existing
  10   (non-exempt) public accommodation constructed prior to July 1, 1970, which is
  11   altered or structurally repaired, is required to comply with this chapter.
  12          45.    Plaintiff alleges the Facility is a public accommodation constructed,
  13   altered, or repaired in a manner that violates Part 5.5 of the Health and Safety
  14   Code or Government Code § 4450 (or both), and that the Facility was not exempt
  15   under Health and Safety Code § 19956.
  16          46.    Defendants’ non-compliance with these requirements at the Facility
  17   aggrieved (or potentially aggrieved) Plaintiff and other persons with physical
  18   disabilities. Accordingly, Plaintiff seeks injunctive relief and attorney fees
  19   pursuant to Health and Safety Code § 19953.
  20                              IX.    PRAYER FOR RELIEF
  21          WHEREFORE, Plaintiff prays judgment against Defendants, and each of
  22   them, for:
  23          1.     Injunctive relief, preventive relief, or any other relief the Court
  24   deems proper.
  25          2.     Statutory minimum damages under section 52(a) of the California
  26                 Civil Code according to proof.
  27   ///
  28   ///


       Shaw v. Beverly Blvd LeaseCo, LLC, et al.
       Complaint
                                                   Page 10
Case 2:19-cv-02046-JFW-SK Document 1 Filed 03/19/19 Page 11 of 12 Page ID #:11


   1             3.     Attorneys’ fees, litigation expenses, and costs of suit.2
   2             4.     Interest at the legal rate from the date of the filing of this action.
   3             5.     For such other and further relief as the Court deems proper.
   4
       Dated: March 19, 2019                         MOORE LAW FIRM, P.C.
   5
   6                                                 /s/ Tanya E. Moore
   7                                                 Tanya E. Moore
                                                     Attorneys for Plaintiff
   8                                                 Cameron Shaw
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       2
           This includes attorneys’ fees under California Code of Civil Procedure § 1021.5.


       Shaw v. Beverly Blvd LeaseCo, LLC, et al.
       Complaint
                                                    Page 11
Case 2:19-cv-02046-JFW-SK Document 1 Filed 03/19/19 Page 12 of 12 Page ID #:12




                                  VERIFICATION


        I, CAMERON SHAW, am the plaintiff in the above-entitled action. I have
 read the foregoing Complaint and know the contents thereof. The same is true of
 my own knowledge, except as to those matters which are therein alleged on
 information and belief, and as to those matters, I believe them to be true.
        I verify under penalty of perjury that the foregoing is true and correct.



 Dated: March 19, 2019                     /s/ Cameron Shaw
                                          Cameron Shaw

 I attest that the original signature of the person whose electronic signature is shown
 above is maintained by me, and that his concurrence in the filing of this document
 and attribution of his signature was obtained.

                                            /s/ Tanya E. Moore
                                            Tanya E. Moore, Attorney for
                                             Plaintiff, Cameron Shaw




                               Shaw v. Beverly Blvd LeaseCo, LLC, et al.
                                             Verification
